—Judgment, Supreme Court, New York County (Richard Lowe, III, J.), entered on or about September 13, 1996, which granted petitioner tenants’ application to annul respondent’s determination granting the landlord a major capital improvement rent increase to the extent of staying the increase and remanding the matter to respondent for further consideration of whether petitioners would suffer economic hardship as a result of the increase, unanimously reversed, on the law and the facts, without costs, and the judgment vacated.
The Division of Housing and Community Renewal (DHCR) cannot implement the IAS Court’s judgment, which directed the agency to further consider petitioners’ financial condition and the potential hardship on them of a rent increase, by virtue of the fact that petitioners no longer live in the subject apartment and cannot be found. Furthermore, the record indicates DHCR considered the impact of economic hardship to the extent required by the applicable statute. Concur — Rosenberger, J. P., Ellerin, Nardelli, Wallach and Saxe, JJ.